DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022, has been entered with the request for continued examination filed on May 14, 2022.  Applicant amended claims 1 and 2.  No new matter is entered.  Claims 1-8 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al. (U.S. Patent No. 3,330,700) in view of Hachtmann et al. (U.S. Publication No. 2007/0283997).
With respect to claim 1, Sequeira teaches a series-connected solar cell module (Figures 10 and 13) comprising a plurality of solar cell units, wherein each of the plurality of solar cell units comprises a plurality of solar cells (10).  Figures 10 and 13 and Col. 3, Lines 37-58.
Sequeira further teaches in each of the plurality of solar cell units, a back surface of a first solar cell (right solar cell) of two adjacent solar cells is electrically connected to a front surface of a second first solar cell (left solar cell) of the two adjacent solar cells through a conductive material (20), wherein the conductive material covers a part of the back surface of the first solar cell (overlap at 20a) of two adjacent solar cells and a part of the front surface of the second first solar cell (overlap at 20c) of the two adjacent solar cells.  Figure 10 and Col. 3, Lines 27-58.
Sequeira is silent as to the presence of the first and second insulating layers.
However, Hachtmann, which deals with solar cell modules, teaches first and second insulating layers (13a, 13b) are provided at positions where a conductive material (15a, 15b) is in close contact with the two adjacent solar cells, wherein the first insulating layer (13a) extends to a front surface of the first solar cell of two adjacent solar cells and covers a part of the front surface of the first solar cell of the two adjacent solar cells and the second insulating layer (13b) extends to a back surface of the second first solar cell of the two adjacent solar cells and covers a part of the back surface of the second first solar cell of the two adjacent solar cells.  Figure 9B and Paragraphs 37-40.  Hachtmann teaches the insulating layers perform a passivation (13a) and support (13b) function.  Paragraphs 37-40.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate first and second insulating layers, as taught by Hachtmann, into Sequeira’s module because Hachtmann teaches the layers perform a passivation and support function.
With respect to claims 2 and 3, Sequeira teaches the conductive material (20) comprises a connection portion (20b) located between the two adjacent solar cells, a first conductive portion (20a) connected to the back surface of the first solar cell of the two adjacent solar cells and a second conductive portion (20c) connected to the front surface of the second solar cell of the two adjacent solar cells, wherein the first and second conductive portions are perpendicular to the connection portion.  Figure 10 and Col. 3, Lines 30-34.
With respect to claim 4, modified Sequeira teaches the first and second insulating layers arranged on the connection portion but is silent as to whether they are part of the connection portion.
However, Hachtmann further teaches the insulating layers and connection portion are formed as a single unit, wherein the connection portion is printed on the insulating layers.  Paragraph 37. In this approach, the insulating layers are part of the connection portion.  Paragraph 37.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the first and second insulating layers as part of the connection portion because Hachtmann teaches this to be a known approach, meaning the modification has a reasonable expectation of success.
Additionally, as per the MPEP, the choice between a separate or integrated design is obvious absent persuasive evidence the choice is contrary to the understandings and expectations of the art.  MPEP 2144.04(V)(B)&(C).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the insulating layers perform an insulating function independent of whether they are connected to or separate from the connection portion.
With respect to claim 5, modified Sequeira teaches the first and second insulating layers are arranged on solar cells.  Hachtmann, Figure 9B.
With respect to claims 6 and 7, Examiner notes the claimed invention does not define the length relative to the width, meaning the cell orientation is open to a broad interpretation.
Sequeira teaches the plurality of solar cell units are arranged in parallel in a width direction of the plurality solar cell units or in a length direction of the plurality of solar cell units based on how the dimensions are designated for the specific arrangement.  Figure 10.
(4)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al. (U.S. Patent No. 3,330,700) in view of Hachtmann et al. (U.S. Publication No. 2007/0283997), as applied to claims 1-7 above, and further in view of Morad et al. (U.S. Publication No. 2015/0349703).
With respect to claim 8, modified Sequeira teaches the solar cell module but is silent as to whether a junction box of the solar cell module is provided in the middle of the plurality of solar cell units.
However, Morad, which deals with solar cell modules, teaches, as seen in Figure 9A, a junction box provided in the middle of the plurality of solar cell units (rows) of a solar cell module.  Figure 9A and Paragraphs 57 and 174.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Sequeira with Morad is the combination of prior art elements according to known methods to yield predictable results.  Both modified Sequeira and Morad are directed toward solar cell modules.  Morad teaches such a module has a junction box connected thereto, wherein the junction box is provided in the middle of the plurality of solar cell units (rows) of the module.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly combine modified Sequeira’s module with a junction box, as taught by Morad, because Morad teaches this to be an effective junction box arrangement for a module, meaning the modification has a reasonable expectation of success.
(5)
Response to Arguments
	Applicant’s argument is moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759